                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                             Case No. 19-cv-06297-VC (PR)
                 Plaintiff,
                                                    ORDER OF DISMISSAL WITH
          v.                                        PREJUDICE
  VINCE G. CHHABRIA, et al.,
                 Defendants.



       Plaintiff Steven Wayne Bonilla, a state inmate, has filed a pro se civil action under

42 U.S.C. § 1983 against the Honorable Vince G. Chhabria, Richard Seeborg, Jeffrey S. White,

Beth Labson Freeman, Howard R. Lloyd, Claudia Wilken, Yvonne Gonzalez Rogers, Dolly M.

Gee, Jean Rosenbluth, United States District Court Judges; the Honorable Clarence Don Clay,

Jeffrey W. Horner, Alameda County Superior Court Judges and the Honorable Kelly Simmons,

Marin County Superior Court Judge. Bonilla has been disqualified from proceeding in forma
pauperis under 28 U.S.C. § 1915(g) unless he is “under imminent danger of serious physical

injury” at the time he filed his complaint. 28 U.S.C. 1915(g); In re Steven Bonilla, No. C 11-

3180 CW (PR); Bonilla v. Dawson, No. C 13-0951 CW (PR).

       The allegations in this complaint do not show that Bonilla was in imminent danger at the

time of filing. Therefore, he may not proceed in forma pauperis. Moreover, even if the IFP

application were granted, his lawsuit would be barred under Heck v. Humphrey, 512 U.S. 477,

486-87 (1994). Accordingly, the case is dismissed with prejudice.

       Furthermore, this is not a case in which the undersigned judge’s impartiality might be
reasonably questioned. See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent
legitimate reason to recuse himself or herself, judge has a duty to sit in judgment in all cases

assigned to that judge).

       The Clerk shall close the case. The Clerk shall return, without filing, any further

documents Bonilla submits after this case is closed.



       IT IS SO ORDERED.

Dated: October 31, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
